                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              (WESTERN DIVISION)

                                      )
 EPIC GAMES, INC.,                    )
                                      )
                  Plaintiff,          )
                                      )
             v.                       ) No. 5:21-CV-224
                                      )
 SHENZHEN TAIRUO TECHNOLOGY CO., )
 LTD. (d/b/a NREAL, formerly known as )
 HANGZHOU TAIRUO TECHNOLOGY CO.), ) JURY TRIAL DEMANDED
                                      )
                  Defendant.          )
                                      )
                                      )
                                      )

 COMPLAINT FOR TRADEMARK INFRINGEMENT, FALSE DESIGNATION
 OF ORIGIN, STATUTORY AND COMMON LAW UNFAIR COMPETITION,
                AND REFUSAL OF REGISTRATION

       Plaintiff Epic Games, Inc. (“Epic”) brings this Complaint against Shenzhen Tairuo

Technology Co., Ltd. (d/b/a Nreal, formerly known as Hangzhou Tairuo Technology Co.)

(“Nreal”) for trademark infringement, false designation of origin, unfair competition, and refusal

of registration. Epic alleges as follows:

                                  NATURE OF THE ACTION

       1.      Founded in 1991 by Tim Sweeney, Epic has grown into one of the most successful

software companies in the world. Not only does Epic create immersive digital content itself, but

it also publishes the world’s leading software, Unreal Engine, for the creation of three-dimensional

and immersive content. Over the last two decades, Unreal Engine has become the gold-standard

engine and development tool for digital content. Unreal Engine enables creators to deliver cutting-

edge content, interactive experiences, and immersive virtual worlds.         In recognition of its




            Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 1 of 33
innovative technology, Unreal Engine has won numerous awards. It has more than 11 million

users and hundreds of millions of people enjoy entertainment experiences created with Unreal

Engine, including increasingly popular virtual reality games and simulations. Indeed, Epic entered

the virtual reality video game space in 2017 with Robo Recall, a game built and powered by Unreal

Engine.

       2.      Unreal Engine is used across a broad range of industries and is being used by

creators in multiple industries to create immersive interactive experiences. For example, Unreal

Engine powers simulations for training astronauts as well as for brain surgeons learning to perform

intricate and challenging aspects of brain surgeries. Additionally, carmakers use Unreal Engine

for automotive design and engineering, as well as for developing digital showrooms so customers

can configure their vehicles and view their options with high fidelity visualizations. Finally, Epic

expects Unreal Engine to feature prominently in the creation of a virtual Metaverse, a real time

three-dimensional social platform where friends meet to interact and have enjoyable experiences.

       3.      Epic has ten registrations for “UNREAL” alone or in connection with another term

for a wide range of goods and services including but not limited to software, video games, virtual

worlds, and 3D visualizations, animations, and platforms.

       4.      Against this backdrop of the critical success of Unreal Engine (and UNREAL-

branded games) and Epic’s trademark rights, Nreal recently launched outside the United States,

and has indicated it will imminently launch its first product in the United States, Nreal Light mixed

reality glasses. Nreal’s glasses project virtual three-dimensional images into the user’s real

physical environment. They enable consumers to interact with a wide range of virtual reality

software applications, including playing video games and viewing content created with Unreal

Engine.



                                                 2

            Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 2 of 33
        5.      It is no coincidence that Nreal named its glasses after the industry-leading engine

for creating immersive and interactive three-dimensional content. The developer section of

Nreal’s website lists Epic’s Unreal Engine as one of three development platforms to be available

for developers to create content for Nreal’s glasses. Nreal was and is well aware of Epic and its

UNREAL marks. Nreal does not just sell glasses, it has already developed and sold a game to be

used with those glasses. Nreal is willfully trading off Epic’s rights, causing confusion, and acting

with callous disregard for Epic’s prior rights.

        6.      Nreal’s use of NREAL, a trademark that looks and sounds virtually identical to

Epic’s UNREAL trademark, in connection with products that overlap with Epic’s UNREAL-

branded products and services is likely to confuse consumers. Not only has Nreal aimed its first

product at a segment into which Epic has already entered, Nreal’s plans include further

encroachment on Epic’s rights. According to its pending trademark application, Nreal intends to

use the NREAL mark in connection not just with mixed reality glasses that can be used with

content created using Unreal Engine, but for “[d]esign and development of computer game

software and virtual reality software”—thus positioning itself squarely as a direct competitor to

Epic.

        7.      Nreal is also targeting the same industries as Epic. Nreal’s website reflects its focus

on gaming, entertainment, retail, medical, office environments, industry, and other market

segments. Nreal also recently announced the launch of its enterprise edition of its glasses.1

        8.      In a proceeding pending before the Trademark Trial and Appeal Board, Epic has

opposed Nreal’s attempt to obtain a trademark registration for NREAL in the United States.


1   “Nreal unveils enterprise edition of mixed-reality glasses”, Venture Beat, February 22, 2021,
    available at https://venturebeat.com/2021/02/22/nreal-unveils-enterprise-edition-of-mixed-
    reality-glasses/

                                                  3

             Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 3 of 33
Despite ongoing discussions surrounding Epic’s concerns that Nreal’s use of NREAL will cause

consumer confusion, Nreal has persisted in its efforts to use NREAL in connection with its

products. Protracted settlement talks have been fruitless, and Epic has no choice but to file this

lawsuit.

       9.       Epic files this lawsuit to prevent newcomer Nreal from trading on Epic’s industry-

leading reputation in the developer community and extensive family of UNREAL trademarks.

Epic seeks this Court’s assistance in obtaining an injunction to protect all consumers from being

misled. Epic also requests damages to compensate Epic for the harm it has suffered, is suffering

and will continue to suffer as a result of Nreal’s infringement.

                                            PARTIES

       10.      Plaintiff Epic Games, Inc. is a Maryland corporation with its principal place of

business in Cary, North Carolina. Through Unreal Engine, the Epic Games Store, and Epic Online

Services, Epic provides an end-to-end digital ecosystem for developers and creators to build,

distribute, and operate games and other content.

       11.      On information and belief, Defendant Shenzhen Tairuo Technology Co., Ltd. (d/b/a

Nreal, formerly known as Hangzhou Tairuo Technology Co.) is a Chinese corporation with its

principal place of business in Beijing, China. It is the applicant of record for U.S. Trademark

Application number 87,755,578 (the “NREAL Application”).

                                 JURISDICTION AND VENUE

       12.      This action arises under the Lanham Act, 15 U.S.C. § 1051, et seq., and the laws of

the State of North Carolina. This Court has jurisdiction over the subject matter of this action

pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a) and (b). Further, this Court has

supplemental jurisdiction over Epic’s state-law claims pursuant to 28 U.S.C. § 1367(a) because

those claims are substantially related to Epic’s federal claims.

                                                   4

             Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 4 of 33
       13.      This Court has personal jurisdiction over Nreal and venue is proper in this district

pursuant to 28 U.S.C. § 1391(b) and (c). Epic is located and being harmed in this district.

Additionally, on information and belief, Nreal conducts business across the United States

(including in this district) by marketing Nreal Light glasses online (including on Nreal’s website

and through various solicited press in United States media), by providing downloads of Nreal’s

software developer kit (“SDK”) for Nreal Light glasses in the United States, by providing to

consumers downloads of Nreal Tower in the United States, and by making “pre-order” sales of

“Dev Kits” comprised of the Nreal Light glasses and related hardware in the United States.

Additionally, the activities about which Epic complains, including trademark infringement and

customer confusion, have taken place, and are continuing to take place, in this district.

                                  FACTUAL ALLEGATIONS

                     Epic’s Award-Winning Unreal Products and Services

       14.      Epic was founded in 1991 by then college student Tim Sweeney, working out of

his parents’ basement. Since that time, it has grown into one of the most successful companies

creating three-dimensional and immersive content and tools.

       15.      In 1998, Epic released Unreal, a first-person shooter video game, the first in Epic’s

Unreal series of games. The game launched to widespread critical success and was heralded for

its groundbreaking graphics. For example, in a June 25, 1998 article, the New York Times said,

“[d]espite what it says on the box, this world isn’t unreal. It’s hyperreal. Everything you see and

hear has been sharpened. Crystallized. Heightened. . . . That’s the difference between real and

Unreal: great postproduction.”2 A screenshot from the original Unreal game appears below:



    J.C. Herz, Holding the Reins of Reality, New York Times (June 25, 1998), available at
2


    https://archive.nytimes.com/www.nytimes.com/library/tech/98/06/circuits/game-
    theory/25game.html.

                                                  5

             Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 5 of 33
       16.      Since then, Epic has released additional Unreal games including the sequel Unreal

II: The Awakening, Unreal Tournament and Unreal Championship. Each of the Unreal games

bears the UNREAL mark and has been highly successful.




       17.      At the heart of the original Unreal game’s revolutionary graphics and gameplay

was Unreal Engine.       Unreal Engine quickly garnered attention as its exceptional graphics

showcased its power.

       18.      Unreal Engine is a software suite available to third-party developers to create three-

dimensional and immersive digital content for use in games and other applications. Unreal Engine

users also enjoy free access to products and services developed by Epic affiliates, including Quixel
                                                  6

             Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 6 of 33
Megascans, an online scan library of photorealistic three-dimensional content, and Twinmotion

architectural visualization tools. Epic also offers the Unreal Engine Marketplace, an e-commerce

platform through which developers can create and sell art, animation, textures, and other assets to

use with Unreal Engine projects.

       19.      Another important aspect of Unreal Engine is its broad cross-platform capabilities.

Since 2004, Unreal Engine has supported software developed to run on Windows PC, PlayStation

3, and Xbox 360. Over the ensuing years, Epic expanded Unreal Engine’s capability to support

iOS, Android OS, macOS, Google Stadia, Nintendo Switch, and a variety of other Xbox and

PlayStation environments.

       20.      Popular video games that rely on Unreal Engine include PUBG, Minecraft

Dungeons, Rocket League, Batman: Arkham Series, Star Wars Jedi: Fallen Order, Mortal Kombat,

Street Fighter V, Final Fantasy VII Remake, Tony Hawk 1-2 Remastered, Bioshock, Borderlands,

Infinity Blade, Mass Effect, Tom Clancy’s Rainbow Six, and Gears of War 1-4.

       21.      Epic’s most popular game, Fortnite, was released widely in 2017 and is powered

by Unreal Engine. As of June 2020, Fortnite had over 350 million registered accounts worldwide

and can be played on Microsoft Windows, macOS, PlayStation 4, Xbox One, and Nintendo Switch.

       22.      Unreal Engine is also the development platform and engine behind Robo Recall—

heralded as the standard-bearer for virtual reality gaming:




                                                 7

             Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 7 of 33
       23.      Hundreds of millions of people in the United States and around the world play

games created using Unreal Engine, including increasingly popular virtual reality games. Unreal

Engine has now been used to create hundreds of those games including Vader Immortal, Creed:

Rise to Glory, IONIA: Rhythm of the Universe, Phantom: Covert Ops, and Lies Beneath.

       24.      The applications for Unreal Engine are far broader than the video game industry.

       25.      Over the last two decades, Unreal Engine has become the world’s most open and

advanced real-time three-dimensional environment creation tool. Unreal Engine’s software suite

is available to and employed by third-party developers across myriad industries. It allows

developers to create two- and three-dimensional and immersive content for use in games, movies,

technology, architecture, art, virtual reality, immersive experiences, and other applications. Below

is an example of a photorealistic rendering created using Unreal Engine:




                                                 8

             Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 8 of 33
       26.      Unreal Engine has been used in many popular movies and videos—over 100

productions since 2016. For example, Industrial Light & Magic used Unreal Engine to create

revolutionary real-time renderings of the robot K-2SO in the movie Rogue One: A Star Wars Story,

a screenshot of which is reproduced below:




       27.      Additionally, virtually every background and set seen in The Mandalorian—

Disney’s television series in the Star Wars franchise—was created using Unreal Engine. The



                                               9

             Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 9 of 33
series was filmed on a stage with a huge oval LED display, which displayed the Unreal Engine-

powered background and sets as the actors performed.

           28.   On October 29, 2020, in recognition of its accomplishments, Epic was one of only

seven companies worldwide to receive an Emmy Award for exceptional engineering

developments, specifically because of its role in developing virtual and augmented reality

programming. “Broadcasters choose Unreal Engine to deliver cutting-edge content, virtual sets

and AR-enriched programming with much higher fidelity than traditional broadcast graphics

engines.”3

           29.   Unreal Engine has also been used in the automotive industry.             Prominent

carmakers, including Audi and Ford, have used Unreal Engine for such purposes as automotive

design and engineering and developing digital showrooms in which customers can configure their

vehicles with high fidelity visuals.

           30.   In the aerospace field, both NASA and Boeing use Unreal Engine to train astronauts

using virtual reality. And Gulfstream uses Unreal Engine to visualize its jets for employees and

clients.

           31.   Unreal Engine has also been used in the medical field, where it helps brain surgeons

train for and perform some of the most intricate and challenging aspects of brain surgeries by

allowing for detailed real-time digital anatomy simulations.

           32.   Epic distributes both the Unreal games and Unreal Engine online through various

digital marketplaces, including Epic’s website. Epic markets Unreal Engine as a tool to develop

augmented reality, virtual reality, and mixed reality content and has an entire page on its website

devoted to that purpose.


    https://www.emmys.com/news/awards-news/engineering-201008.
3




                                                  10

             Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 10 of 33
       33.    Unreal Engine has been critically acclaimed. In 2014, Guinness World Records

named it the most successful video game engine in history. And Epic has received countless other

awards, including:

              ● Hollywood Professional Association Engineering Excellence Award in 2019;

              ● British Academy of Film and Television Arts Special Award in 2019;

              ● Emmy award for technology and engineering in 2019;

              ● Develop Industry Excellence Awards’ Best Game Engine award in 2009, 2010,

                     2011, 2013, 2016, 2017, and 2018;

              ● Polycount Greentooth Award for Exceptional Software in 2017;

              ● RedShark Awards’ Best CGI award in 2017;

              ● Siggraph’s Best Real-Time Graphics and Interactivity award in 2015, 2016, and

                     2017; and

              ● Develop Industry Excellence Awards’ Best Tools Provider award in 2008 and

                     2012.

       34.    As recently reported, Epic obtained $1 billion in new funding, including an

additional $200 million strategic investment from Sony Group Corporation, to establish a

metaverse of linked games and services. As one online publication noted, “[c]reating an early

metaverse of flatscreen games, and more importantly building out the underlying architecture

within Unreal Engine itself, could be a big step in creating a large-scale, VR metaverse as the

companies inevitably push the confines of it to include immersive headsets.”4




    See https://www.roadtovr.com/epic-games-unreal-engine-1b-investment/.
4




                                                11

          Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 11 of 33
                            Epic’s Distinctive UNREAL Trademark

          35.   Epic first began using the earliest of its UNREAL and UNREAL ENGINE marks

in 1996. Since then, Epic has continually used UNREAL, UNREAL ENGINE, and other

UNREAL-formative marks (collectively, the “UNREAL Marks”) in connection with video games

and development tools. These marks are found on Epic’s games, featured prominently on games

developed using Unreal Engine, and used extensively in association with Unreal Engine, as shown

in the images above.

          36.   Additionally, Epic uses and maintains the domain unrealengine.com and maintains

dedicated Unreal Engine social media accounts. Epic also uses the UNREAL Marks at media

events relating to Unreal Engine, including at the annual “State of Unreal” event, and in connection

with its efforts to promote the advancement of developers and other users of Unreal Engine,

including through its Unreal Online Learning programs, Unreal Fellowship, and Unreal Dev

Grants.

          37.   In addition to common law rights through its wide use of the UNREAL Marks, Epic

is the owner of 12 trademark registrations for various UNREAL Marks, including U.S. Trademark

Registration Nos. 2,263,802; 2,532,596; 2,841,063; 3,248,665; 4,442,968; 4,586,882; 4,956,962;

5,664,599; 5,664,600; 5,814,454; 5,910,610; and 5,910,611.           Copies of Epic’s trademark

registrations for the UNREAL Marks are attached as Exhibit 1. Epic’s trademark registrations for

its UNREAL Marks are set forth below:

 Registration                  Mark                                   Description
  Number
 2,263,802                                           First Use Date: May 22, 1998
                                                     Registration Date: July 20, 1999
                                                     Goods & Services: Computer game software
                                                     for personal, computers, home video game
                                                     consoles and arcade based video game
                                                     consoles

                                                12

            Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 12 of 33
Registration           Mark                                Description
 Number
2,532,596                                 First Use Date: November 22, 1998
                                          Registration Date: January 22, 2002
                                          Goods & Services: Computer game software
                                          for use with personal computers, for use with
                                          home video game consoles for use with
                                          televisions, and for use with arcade-based
                                          video games consoles for use with televisions
2,841,063                                 First Use Date: January 1, 2002
                                          First Use In Commerce: November 13, 2002
                                          Registration Date: May 11, 2004
                                          Goods & Services: Computer game software
                                          for use with personal computers, for use with
                                          home video game consoles for use with
                                          televisions, and for use with arcade-based
                                          video game consoles for use with televisions;
                                          printed matter, namely, instruction and user
                                          manuals, reference guides, in the fields of
                                          computer games and computer gaming
                                          software
3,248,665                                 First Use Date: April 1, 1998
                                          Registration Date: May 29, 2007
                                          Goods & Services: Video game user manuals;
                                          video game hint books
4,442,968                                 First Use Date: 1996
                                          Registration Date: December 3, 2013
                                          Goods & Services: Downloadable software
                                          for use in video game development, film
                                          production, television production, video
                                          production, and 3D animations, simulations,
                                          and visualizations
4,586,882                                 First Use Date: 1996
                                          Registration Date: August 19, 2014
                                          Goods & Services: Downloadable software
                                          for use in video game development, film
                                          production, television production, video
                                          production, and 3D animations, simulations,
                                          and visualizations
4,956,962                                 First Use Date: October 1, 2014
                                          Registration Date: May 10, 2016
                                          Goods & Services: Video game software for
                                          personal computers, home video game


                                     13

        Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 13 of 33
Registration           Mark                                Description
 Number
                                          consoles, multi-media smart phones, wireless
                                          mobile devices, and portable media players
5,664,599                                 First Use Date: July 12, 1996
                                          Registration Date: January 29, 2019
                                          Relevant Goods & Services: Computer
                                          software, namely, game engine software for
                                          video game development and operation;
                                          Computer software, namely, software
                                          development tools for the creation of
                                          computer-generated imagery and graphics for
                                          the production of video games; Computer
                                          software, namely, software development tools
                                          for the creation of computer-generated
                                          imagery and graphics for the production of
                                          content for virtual worlds and 3D platforms;
                                          Computer software, namely, software
                                          development tools for the creation of
                                          computer-generated imagery and graphics for
                                          the production of motion pictures, television
                                          shows, videos, 3D animations,
                                          3D simulations, 3D visualizations, virtual
                                          reality motion pictures, virtual reality
                                          television shows; Computer software, namely,
                                          software development tools for the creation of
                                          computer-generated imagery and graphics for
                                          the production of virtual reality video games;
                                          Virtual reality game software; Virtual reality
                                          software for creating multimedia content;
                                          Augmented reality game software;
                                          Augmented reality software for use in mobile
                                          devices for integrating electronic data with
                                          real world environments for the purposes of
                                          entertainment
5,664,600                                 First Use Date: July 12, 1996
                                          Registration Date: January 29, 2019
                                          Goods & Services: Computer software,
                                          namely, game engine software for video game
                                          development and operation; Computer
                                          software, namely, software development tools
                                          for the creation of computer-generated
                                          imagery and graphics for the production of
                                          video games; Computer software, namely,
                                          software development tools for the creation of

                                     14

        Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 14 of 33
Registration           Mark                                Description
 Number
                                          computer-generated imagery and graphics for
                                          the production of content for virtual worlds
                                          and 3D platforms; Computer software,
                                          namely, software development tools for the
                                          creation of computer-generated imagery and
                                          graphics for the production of motion pictures,
                                          television shows, videos, 3D animations, 3D
                                          simulations, 3D visualizations, virtual reality
                                          motion pictures, and virtual reality television
                                          shows; Augmented reality game software;
                                          Augmented reality software for use in mobile
                                          devices for integrating electronic data with
                                          real world environments for the purposes of
                                          entertainment; Virtual reality game software;
                                          Virtual reality software for creating
                                          multimedia content; Computer software,
                                          namely, software development tools for the
                                          creation of computer-generated imagery and
                                          graphics for the production of virtual reality
                                          video games
5,814,454                                 First Use Date: March 31, 2018
                                          Registration Date: July 23, 2019
                                          Goods & Services: Computer software,
                                          namely, software development tools for the
                                          creation of computer-generated imagery and
                                          graphics for the production of content for
                                          virtual worlds and 3D platforms; computer
                                          software, namely, software development tools
                                          for the creation of computer-generated
                                          imagery and graphics for the production of
                                          motion pictures, television shows, videos, 3D
                                          animations, 3D simulations, 3D visualizations,
                                          virtual reality motion pictures, and virtual
                                          reality television shows; virtual reality
                                          software for creating multimedia content;
                                          downloadable software for use in film
                                          production, television production, video
                                          production, and 3D animations, simulations,
                                          and visualizations; computer software,
                                          namely, software development tools for the
                                          creation of computer-generated imagery and
                                          graphics for use in architecture, product
                                          design, and manufacturing; downloadable

                                     15

        Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 15 of 33
Registration           Mark                                 Description
 Number
                                          software for the creation of fully immersive
                                          and interactive animations, simulations, and
                                          visualizations for use in architecture, product
                                          design, and manufacturing
5,910,610                                 First Use Date: September 27, 2018
                                          (downloadable software); September 3, 2014
                                          (online retail store services)
                                          Registration Date: November 12, 2019
                                          Goods & Services: Downloadable software
                                          for use in creating, manipulating and
                                          participating in virtual environments;
                                          Recorded software for use in creating,
                                          manipulating and participating in virtual
                                          environments; Downloadable virtual goods,
                                          namely, computer programs featuring avatars,
                                          clothing, pets, vehicles, weapons, tools, toys,
                                          emotes and gestures for use in virtual
                                          environments created for entertainment
                                          purposes; Recorded virtual goods, namely,
                                          computer programs featuring avatars,
                                          clothing, pets, vehicles, weapons, tools, toys,
                                          emotes and gestures for use in virtual
                                          environments created for entertainment
                                          purposes; Downloadable virtual goods,
                                          namely, computer programs featuring avatars,
                                          clothing, pets, vehicles, weapons, tools, toys,
                                          emotes and, gestures for use in online virtual
                                          worlds; Recorded virtual goods, namely,
                                          computer programs featuring avatars,
                                          clothing, pets, vehicles, weapons, tools, toys,
                                          emotes and, gestures for use in online virtual
                                          worlds; Online retail store services featuring
                                          virtual goods, namely, avatars, characters,
                                          environments, structures, props, furniture,
                                          vehicles, weapons, tools, toys, emotes, and
                                          gestures for use in online virtual worlds;

                                          Online retail store services featuring virtual
                                          goods, namely, avatars, characters,
                                          environments, structures, props, furniture,
                                          vehicles, weapons, tools, toys, emotes, and
                                          gestures for use in online virtual worlds



                                     16

        Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 16 of 33
Registration           Mark                                 Description
 Number
5,910,611                                 First Use Date: September 27, 2018
                                          (downloadable software); September 3, 2014
                                          (online retail store services)
                                          Registration Date: November 12, 2019
                                          Goods & Services: Downloadable software
                                          for providing access to an online multimedia
                                          virtual environment; Recorded software for
                                          providing access to an online multimedia
                                          virtual environment; Downloadable computer
                                          software for use in creating, manipulating, and
                                          participating in virtual environments;
                                          Recorded computer software for use in
                                          creating, manipulating, and participating in
                                          virtual environments; Downloadable computer
                                          software for providing access to an online
                                          virtual environment; Recorded computer
                                          software for providing access to an online
                                          virtual environment; Downloadable software
                                          for use in creating, manipulating and
                                          participating in virtual environments;
                                          Recorded software for use in creating,
                                          manipulating and participating in virtual
                                          environments; Downloadable virtual goods,
                                          namely, computer programs featuring avatars,
                                          clothing, pets, vehicles, weapons, tools, toys,
                                          emotes and gestures for use in virtual
                                          environments created for entertainment
                                          purposes; Recorded virtual goods, namely,
                                          computer programs featuring avatars,
                                          clothing, pets, vehicles, weapons, tools, toys,
                                          emotes and gestures for use in virtual
                                          environments created for entertainment
                                          purposes; Downloadable virtual goods,
                                          namely, computer programs featuring avatars,
                                          clothing, pets, vehicles, weapons, tools, toys,
                                          emotes and gestures for use in online virtual
                                          worlds; Recorded virtual goods, namely,
                                          computer programs featuring avatars,
                                          clothing, pets, vehicles, weapons, tools, toys,
                                          emotes and gestures for use in online virtual
                                          worlds;

                                          Online retail store services featuring virtual
                                          goods, namely, avatars, characters,

                                     17

        Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 17 of 33
 Registration                 Mark                                 Description
  Number
                                                  environments, structures, props, furniture,
                                                  vehicles, weapons, tools, toys, emotes, and
                                                  gestures for use in online virtual worlds

       38.      Epic also has pending trademark applications for additional UNREAL-formative

marks including:

  US Serial                    Mark                                  Description
  Number
 88,920,970                                           Application Filing Date: May 18, 2020
                                                      Goods & Services: Downloadable
                                                      software that implements a Global
                                                      Illumination System (GIS), the foregoing
                                                      being an integral component of software,
                                                      software development tools, and a real-
                                                      time 2D and 3D creation platform for use
                                                      in the creation, development, production,
                                                      and operation of 2D and 3D games, 2D
                                                      and 3D interactive game and non-game
                                                      worlds and virtual environments, virtual
                                                      reality, augmented reality, mixed reality
                                                      and extended reality experiences, 2D and
                                                      3D animations, simulations and
                                                      visualizations, and real-time 3D sites;
                                                      Downloadable software that implements a
                                                      Global Illumination System (GIS), the
                                                      foregoing being an integral component of
                                                      software, software development tools, and
                                                      a real-time 2D and 3D creation platform
                                                      for use in the creation, development, and
                                                      production of motion pictures, television
                                                      programs, videos, animations, simulations,
                                                      visualizations, and digital media
 88,764,912                                           Application Filing Date: January 18, 2020
                                                      Goods & Services: Downloadable
                                                      computer software development tools




                                             18

         Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 18 of 33
        39.     These registrations constitute prima facie evidence of Epic’s ownership of and

exclusive rights to use the UNREAL Marks in connection with the goods and services recited in

the registrations.

                                      Nreal’s Infringement

        40.     Nreal uses                 , “nreal,” “Nreal,” “nreal light,” or “Nreal Light”

(collectively the “Infringing Marks”) in association with mixed reality glasses.

        41.     Nreal was formed in 2017 in China. According to its founder, Nreal’s goal is to

bring mixed reality “applications to as many people as possible by developing a product [it] could

offer at a lower price.” Nreal fixed its sights on the United States last year, when it began pre-

launch marketing at the Consumer Electronics Show (CES).5

        42.     Nreal’s glasses project three-dimensional images into the real world to show the

user a mixed view of both virtual content and the user’s actual surroundings. The technology also

allows users to interact with these virtual images.

        43.     Nreal’s glasses can be used with a variety of different software applications to

create different user experiences. For example, in a press release, Nreal said its glasses can be

used with augmented reality, mixed reality, and virtual reality games.6 They can also be used to

watch videos. Nreal has partnered with several major mobile communications providers in

Europe and Asia, including Samsung, LG and Deutsche Telecom (known in the United States as

T-Mobile), and seems poised to follow that same path here in the United States.




5   See https://www.nreal.ai/press/official/2020-jan-ces/
    Nreal Introduces XR Game Compatibility with NetEase AR, PRNewswire (Mar. 19, 2019).
6




                                                 19

          Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 19 of 33
                                                                                      7


       44.    With those marketing partners, Nreal has been able to attract significant attention

in the tech, entertainment, and gaming media throughout the United States.




7   Available on Nreal’s Twitter feed (https://twitter.com/Nreal/status/1385624302670782464),
    last accessed on May 13, 2021.

                                              20

          Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 20 of 33
       45.    Before beginning to sell its glasses to consumers, Nreal made an SDK available for

download on its website. Nreal also released hardware based “Dev Kits” comprised of the Nreal

Light glasses and related hardware. Both the SDK and the Dev Kits are targeted at software

developers who will use them to create apps and content for Nreal’s glasses.

       46.    Nreal uses the brand name “nreal” depicted in all lowercase letters. Nreal’s glasses

feature prominent “nreal” branding:




       47.    Nreal’s website, nreal.ai, also features prominent “nreal” branding. A screenshot

from the Nreal website landing page appears below:




                                               21

          Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 21 of 33
       48.     Nreal’s glasses are complementary and intimately related to Epic’s goods and

services, as they are designed to work with the same goods and services Epic markets under the

UNREAL Marks. Epic’s Unreal Engine is used to design virtual, augmented reality and mixed

reality games and content, while Nreal-branded glasses are used to play and experience that

content.

       49.     For example, Nreal launched a game called Nreal Tower—an augmented reality

game of the type Unreal Engine is designed to create and power. This game is available for

download in the United States, including in North Carolina. Nreal also recently launched the

Nebula app, available on the Google Play Store. Nebula turns any existing Android app, including

those created with Unreal Engine, into a mixed reality app for use with Nreal’s glasses.

       50.     Moreover, Nreal has made clear that it seeks direct competition with Unreal:

Nreal’s pending trademark application (discussed below) explicitly covers software for

processing images, graphics, and text as well as the “[d]esign and development of computer

game software and virtual reality software.”

       51.     Nreal is well aware of Epic as well as Unreal Engine’s suitability for developing

applications and content for Nreal’s glasses: On its website for developers, Nreal identifies Unreal

                                                22

           Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 22 of 33
Engine as one of only three development platforms on which it plans to allow developers to create

content for Nreal’s glasses.8




          52.    Like goods and services marketed under the UNREAL Marks, Nreal’s glasses are

available for purchase online. And, like Epic, Nreal promotes its products online through websites

and social media aimed at gamers.

          53.    Not only do Unreal and Nreal look very similar, they sound virtually identical.

Nreal is a play on the word “unreal.” They mean the same thing.

          54.    Additionally, the consumer bases for Nreal’s glasses and the goods and services

provided under the UNREAL Marks substantially overlap: Nreal and Epic market their respective

Nreal and Unreal products broadly to consumers of video games and immersive, three-dimensional

graphic experiences.



8   https://developer.nreal.ai/develop/discover/introduction-nrsdk

                                                  23

            Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 23 of 33
       55.      Nreal’s adoption of a name that sounds virtually identical to the industry-leading

product used to develop the type of content that Nreal’s glasses are made to display is telling.

       56.      On information and belief, Nreal was aware of Epic’s prior rights in the UNREAL

Marks before selecting and using the Infringing Marks, and has acted willfully in creating,

marketing and selling its nreal-branded products.

       57.      Epic has not consented to Nreal’s use of the Infringing Marks in connection with

Nreal’s glasses.

       58.      Nreal’s use of the Infringing Marks, particularly in conjunction with a product that

is so closely related to Epic’s Unreal games and Unreal Engine, is likely to cause consumer

confusion with the products and services provided under the UNREAL Marks. Consumers are

familiar with Epic’s groundbreaking Unreal games and Unreal Engine, acclaimed for powering

stunning immersive visuals, and are likely to believe that Nreal’s glasses are hardware associated

with, affiliated with, or sponsored by the same source as the goods and services provided by Epic

under the UNREAL Marks. Moreover, as Nreal rides a wave of publicity with video game players

who may be less familiar with the Unreal Engine, Epic’s ability to distinguish its own ever-

expanding offerings of product and services from those of a newcomer with significant marketing

partners will be irreparably harmed.

      Nreal Launches Nreal Light Glasses in the Face of Epic’s Opposition to Nreal’s
                               Trademark Application

       59.      In January 2018, Nreal filed with the U.S. Patent and Trademark Office the NREAL

Application (number 87,755,578) to register                . This application was filed on an intent-

to-use basis.

       60.      In its application, Nreal identified a plethora of goods and services including

“[d]ownloadable software for tablet computers for organizing, editing, modifying, transmitting,

                                                 24

          Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 24 of 33
storing and sharing data and information; . . . [v]irtual reality headsets; Smartglasses; 3D

spectacles; . . . Software for processing images, graphics and text; Computer software for the

databasing, visualization, manipulation, visual reality immersion and integration of geographic

information with on-line member communities; Eyeglasses; . . . Design and development of

computer game software and virtual reality software[.]”

           61.   In December 2018, Epic opposed Nreal’s application due to the likelihood of

confusion between                    and the UNREAL Marks.         That opposition proceeding is

suspended at the parties’ request.

           62.   Since Epic filed its opposition, the parties have engaged in discussions to resolve

their dispute, but to no avail. In August 2020, Nreal began selling Nreal Light glasses to consumers

in Korea. Shortly thereafter, Nreal began selling Nreal Light glasses to consumers in Japan and

Germany and announced plans to launch in the United States in the second quarter of 2021.

           63.   NREAL has also recently posted on its Twitter page that it has “big news” and that

“something you’ve all been waiting for is on its way,” signaling its imminent launch in the United

States.9




9   Available on Nreal’s Twitter feed
    (https://twitter.com/Nreal?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctwgr%5Eauth
    or), last accessed on May 13, 2021.

                                                 25

             Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 25 of 33
         64.   If permitted to continue, Nreal’s use of the Infringing Marks will damage and

irreparably injure Epic, the UNREAL Marks, and Epic’s reputation and goodwill associated with

the UNREAL Marks. Nreal should not be permitted to reap the benefits of Epic’s extensive efforts

to build a valuable brand in its UNREAL Marks or, with funding from the substantial marketing

budgets of its significant business partners (Samsung, LG, and Deutsche Telecom), swamp the

ability of Epic to expand its offerings under the UNREAL Marks without being associated with

Nreal.

         65.   Nreal’s use of the Infringing Marks is also detrimental to the public’s interest in

being free from confusion as to the source, sponsorship, and/or affiliation of Nreal’s and Epic’s


                                               26

           Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 26 of 33
products. In particular, Nreal’s use of the Infringing Marks is likely to cause confusion, mistake,

and/or deception as to the source and/or origin of both Nreal’s and Epic’s products and commercial

activities, and is likely to falsely suggest a sponsorship, connection, license, and/or association

between Nreal and Epic, as well as their respective products and services.

                                             COUNT I

              Trademark Infringement Under Section 32(a) of the Lanham Act
                                 (15 U.S.C. § 1114(a))

       66.     Epic repeats and re-alleges the allegations set forth in all other Paragraphs

contained in this Complaint as if fully set forth herein.

       67.     Epic is the owner of numerous UNREAL trademarks registered with the United

States Patent and Trademark Office, including Reg. Nos. 2,263,802; 2,532,596; 2,841,063;

3,248,665; 4,442,968; 4,586,882; 4,956,962; 5,664,599; 5,664,600; 5,814,454; 5,910,610; and

5,910,611. Epic first began using the mark UNREAL in 1996 and it, as well as the subsequently

introduced UNREAL-formative marks, have been in continuous use in the United States.

       68.     The UNREAL Marks are valid and enforceable, and certain of the UNREAL

Marks have attained incontestable status.

       69.     Nreal’s use of the Infringing Marks is likely to cause confusion amongst relevant

consumers and thus constitutes infringement of a registered mark in violation of 15 U.S.C. § 1114.

       70.     As a direct and proximate result of Nreal’s wrongful acts, Epic has suffered, is

suffering, and will continue to suffer and/or is likely to suffer damages to its trademarks, business

reputation, and goodwill. Unless restrained, Nreal will continue to use the Infringing Marks or

other marks confusingly similar to the UNREAL Marks and will cause irreparable damage to Epic.




                                                 27

          Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 27 of 33
          71.    Epic has no adequate remedy at law and is entitled to an injunction restraining

Nreal, its officers, agents, and employees, and all persons acting in concert with Nreal, from

engaging in further acts of infringement.

                                             COUNT II

          Trademark Infringement, False Designation of Origin and Unfair Competition
                         Under Section 43(a)(1)(A) of the Lanham Act
                                 (15 U.S.C. § 1125(a)(1)(A))

          72.    Epic repeats and re-alleges the allegations set forth in all other Paragraphs

contained in this Complaint as if fully set forth herein.

          73.    Epic first began using the mark UNREAL no later than 1996 and it, as well as the

subsequently introduced UNREAL-formative marks, have been in continuous use in the United

States.

          74.    The UNREAL Marks are valid and enforceable and certain of the UNREAL

Marks have attained incontestable status.

          75.    Nreal’s actions constitute a false designation of origin, affiliation, or sponsorship

in violation of 15 U.S.C. § 1125(a).

          76.    Nreal’s use of the Infringing Marks is likely to cause confusion amongst relevant

consumers and thus constitutes a false designation of origin, affiliation, and/or sponsorship, and a

false designation or representation that wrongfully and falsely designates Nreal’s products and

those of Epic as originating from the same source, and falsely suggests that the two companies are

associated, affiliated, or connected with one another.

          77.    As a direct and proximate result of Nreal’s wrongful acts, Epic has suffered, is

suffering, and will continue to suffer and/or is likely to suffer damage to its trademarks, business

reputation, and goodwill. Unless restrained, Nreal will continue to use the confusingly similar


                                                  28

            Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 28 of 33
Infringing Marks or other marks confusingly similar to the UNREAL Marks and will cause

irreparable harm to Epic.

       78.     Epic has no adequate remedy at law and is entitled to an injunction restraining

Nreal, its officers, agents, and employees, and all persons acting in concert with Nreal, from

engaging in further acts of infringement.

                                            COUNT III

 Violations of NC Unfair and Deceptive Trade Practices (N.C. Gen. Stat. § 75-1.1, et seq.)

       79.     Epic repeats and re-alleges the allegations set forth in all other Paragraphs

contained in this Complaint as if fully set forth herein.

       80.     Nreal’s wrongful acts set forth above, including acts of infringement and unfair

competition, cause confusion and deceive consumers as to the origin and source of the products

promoted and sold with the Infringing Marks, the origin and source of Epic’s products and

services, and the relationship between the two companies. By reason of the foregoing, Nreal has

been, and is, engaged in unfair and deceptive acts or practices in violation of N.C. Gen. Stat. § 75-

1.1, et seq., including through the use of the marks NREAL and                    for its glasses and

related video game software development, all of which are so closely associated with Epic’s Unreal

products and services.

       81.     Nreal’s conduct is in or affecting commerce throughout the United States and in

North Carolina.

       82.     Nreal’s acts complained of herein have damaged Epic in North Carolina and

elsewhere. Unless restrained, Nreal’s acts will continue to cause irreparable injury to Epic and to

Epic’s goodwill and reputation that cannot be adequately compensated by monetary damages.

       83.     Pursuant to N.C. Gen. Stat. § 75-16, Epic is entitled to a judgment against Nreal for

actual damages, and that those damages be trebled.
                                                 29

          Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 29 of 33
        84.      Epic is also entitled to recover its attorneys’ fees pursuant to N.C. Gen. Stat. § 75-

16.1.

                                             COUNT IV

                                Common Law Unfair Competition

        85.      Epic repeats and re-alleges the allegations set forth in all other Paragraphs

contained in this Complaint as if fully set forth herein.

        86.      By reason of the foregoing, Nreal has been, and is, engaged in acts of unfair

competition in violation of the common law, including through the use of the marks NREAL and

               for its glasses and related video game software development, all of which are so

closely associated with Epic’s Unreal products and services.

        87.      Nreal’s acts complained of herein have damaged and will continue to damage Epic

irreparably. Epic has suffered damage to its goodwill and reputation in the marketplace that money

cannot compensate.

        88.      Due to Nreal’s actions alleged herein, Epic has no adequate remedy at law and is

entitled to an injunction restraining Nreal from engaging in further acts of unfair competition.

                                              COUNT V

                             Common Law Trademark Infringement

        89.      Epic repeats and re-alleges the allegations set forth in all other Paragraphs

contained in this Complaint as if fully set forth herein.

        90.      Nreal’s actions as alleged herein, including the use of the marks NREAL and

              for its glasses that are so closely associated with Epic’s Unreal products and services,

constitute trademark infringement in violation of North Carolina common law.

        91.      Epic is the owner of the UNREAL Marks. The UNREAL Marks are valid and

enforceable.

                                                  30

          Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 30 of 33
       92.     Nreal’s use of the Infringing Marks is likely to cause consumer confusion as to

whether Nreal’s products originate from Epic or are associated, affiliated, or connected with or

approved or sponsored by Epic or vice versa, and whether Nreal and Epic are associated, affiliated,

or connected with one another.

       93.     As a direct and proximate result of Nreal’s wrongful acts, Epic has suffered and

continues to suffer and/or is likely to suffer damages to its business reputation and goodwill.

Unless restrained, Nreal will continue to use the Infringing Marks and will cause irreparable

damage to Epic. Epic has no adequate remedy at law and is entitled to an injunction restraining

Nreal, its officers, agents, and employees, and all persons acting in concert with Nreal, from

engaging in further uses of the Infringing Marks or any confusingly similar variations of Epic’s

valuable UNREAL Marks.

                                            COUNT VI

                       Refusal of Registration Under 15 U.S.C. § 1052(d)

       94.     Epic repeats and re-alleges the allegations set forth in all other Paragraphs

contained in this Complaint as if fully set forth herein.

       95.     Epic’s rights in and to the UNREAL Marks developed long prior to any use of the

Infringing Marks by Nreal.

       96.     Nreal’s use of the Infringing Marks is likely to cause confusion or to cause mistake

or to deceive consumers as to the affiliation, connection or association between Nreal and Epic,

and/or as to the origin, sponsorship or approval of Nreal’s and Epic’s goods in violation of

15 U.S.C. § 1052(d).

       97.     As a result of the foregoing, Nreal’s registration of the Infringing Marks, as

reflected in the NREAL Application, is inconsistent with Epic’s rights in the UNREAL Marks,



                                                 31

          Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 31 of 33
Nreal is not entitled to register the Infringing Marks, and the NREAL Application should not

proceed to registration, pursuant to 15 U.S.C. § 1119.

       98.     Epic has no adequate remedy at law and is entitled to an injunction restraining

Nreal, its officers, agents, and employees, and all persons acting in concert with Nreal, from

registering the Infringing Marks or any confusingly similar variations thereof.

                                     PRAYER FOR RELIEF

       WHEREFORE, Epic demands trial by jury, and respectfully prays that the Court enter

judgment in its favor on each and every claim for relief set forth above and award it relief including,

but not limited to, the following:

       A.      A permanent injunction barring Nreal, its officers, agents, and employees, and all

persons acting in concert with Nreal, from trademark infringement and unfair competition as

described herein;

       B.      An order directing Nreal to withdraw the NREAL Application;

       C.      Damages in an amount to be determined at trial;

       D.      Nreal’s unjust enrichment and/or disgorgement of Nreal’s profits;

       E.      Trebling of damages for willful infringement and unfair competition;

       F.      Exemplary and punitive damages;

       G.      Treble damages pursuant to N.C. Gen. Stat. § 75-16;

       H.      Attorneys’ fees pursuant to N.C. Gen. Stat. § 75-16.1;

       I.      Pre-judgment interest at the legally allowable rate on all amounts owed;

       J.      Costs and expenses;

       K.      Attorneys’ fees and other fees under, among others, 15 U.S.C. § 1117(a), et seq.,

as an exceptional case;

       L.      Restitution; and
                                                  32

            Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 32 of 33
        M.      Such other and further relief as the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Epic demands trial by jury in

this action of all issues triable by jury in this matter.

 Dated: May 14, 2021                             WILLIAMS MULLEN


                                                 By:     /Robert C. Van Arnam/
                                                         Robert C. Van Arnam
                                                         rvanarnam@williamsmullen.com
                                                         WILLIAMS MULLEN
                                                         301 Fayetteville Street, Suite 1700
                                                         P.O. Box 1000 (27602)
                                                         Raleigh, NC 27601
                                                         Telephone: 919.981.4000
                                                         Facsimile: 919.981.4300

                                                         Of Counsel:

                                                 KIRKLAND & ELLIS LLP

                                                         Dale Cendali
                                                         dale.cendali@kirkland.com
                                                         KIRKLAND & ELLIS LLP
                                                         601 Lexington Avenue
                                                         New York, NY 10022
                                                         Telephone: +1 212 446 4800
                                                         Facsimile: +1 212 446 6460

                                                         Diana Torres
                                                         diana.torres@kirkland.com
                                                         Lauren Schweitzer
                                                         lauren.schweitzer@kirkland.com
                                                         Maria Beltran
                                                         maria.beltran@kirkland.com
                                                         KIRKLAND & ELLIS LLP
                                                         2049 Century Park East, Suite 3700
                                                         Los Angeles, CA 90067
                                                         Telephone: +1 310 552 4200
                                                         Facsimile: +1 310 552 5900

                                                 Attorneys for Plaintiff Epic Games, Inc.


                                                    33

           Case 5:21-cv-00224-FL Document 1 Filed 05/14/21 Page 33 of 33
